Citation Nr: 0707361	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest pain, to include a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1964 until March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
September 2002.

A June 1996 rating decision denied entitlement to service 
connection for chronic pathology causing chest pain.  The 
veteran perfected an appeal as to that issue.  However, at a 
January 2000 hearing before the RO, the veteran withdrew that 
appeal.  

In November 2001, the veteran requested service connection 
for a heart disability.  The claim was denied by the RO in 
September 2002.  The veteran appealed that determination and 
the matter came before the Board in November 2005.  In light 
of the procedural history as set forth above, the Board 
characterized the issue as whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for pathology causing chest pain, to include a 
heart condition.  The Board reopened the claim and then 
remanded the matter for further development.  As such, the 
issue presently for consideration is as listed on the title 
page of this decision.  


FINDING OF FACT

The competent evidence does not show that any current 
disability manifested by chest pain, to include a heart 
condition, is causally related to active service or to his 
service-connected back disability.




CONCLUSION OF LAW

A disability manifested y chest pain, to include a heart 
condition, was not incurred in or aggravated by active 
service, was not proximately due to or the result of any 
service-connected disability, any may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.   As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, VA satisfied its duty to notify by means 
of March 2002 and December 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  However, such notice was provided in a 
later August 2006 communication.  In any event, because the 
instant decision denies the veteran's service connection 
claim, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

The notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini, 18 Vet. App. at 112.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of 
complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  In a February 2006 
statement, the veteran indicated that he was treated during 
service in 1967 at Clark Air Force Base in the Philippines.  
Records from that facility are affiliated with the claims 
folder.  In any event, the RO informed the veteran in an 
April 2006 letter that requests to obtain additional 
documents from that facility were negative.  It was explained 
that the facility has been closed for 15 years.  The veteran 
was encouraged to send in any pertinent records in his 
possession from Clark Air Force Base.  

Further regarding the duty to assist, the claims file 
includes reports of VA and private post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony provided at an August 2004 videoconference hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  In fact, in a June 
2006 statement, the veteran indicated that he had not 
additional evidence to submit.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a disability manifested by chest pain, to include a heart 
condition.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any clinical manifestations of a heart disability within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
clinical records dated from 1996 to 1998 reflect complaints 
of left chest pain.  A November 1997 VA examination contained 
an impression of left chest pain.  An ultrasound study 
performed in September 1999 revealed no abnormalities.  VA 
examination in 2000 (performed by QTC on a fee basis) 
revealed normal heart findings and again contained a 
diagnosis of chest pain and discomfort.  An October 2001 
treatment report from Southern Regional Medical Center noted 
that a confirmed EKG was suggestive of a previous myocardial 
infarction.  Most recent VA examination in August 2006 
diagnosed hypertension, but no other heart disease was 
detected.

The Board observes that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Thus, the findings of chest pain are 
not diagnoses per se.  However, given the evidence of 
consistent complaints and treatment as indicated above, it is 
determined that the evidence is at least in equipoise as to 
the question of whether the veteran has a current disability 
manifested by chest pain, to include a heart condition.  As 
such, the Board will resolve doubt as to that element in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Based on the above, the first element of a service connection 
claim is deemed satisfied here.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

A review of the service medical records reveals complaints of 
chest pain in September 1967 and October 1967.  The pain was 
along the course of the esophagus.  Indigestion was 
diagnosed.  The service medical records also show complaints 
of left-sided chest pain in January 1968.  The veteran 
reported several episodes of chest pain over the past few 
days, lasing for about 2 hours on each occasion.  No heart 
disability was identified and the diagnosis was gastritis.  
Another report, also dated in January 1968, noted that there 
were no rales, gallups or peripheral edema.  The liver was 
not enlarged and there was no tenderness to percussion.  The 
examiner believed that the veteran was malingering.  The 
veteran's separation examination later in January 1968 was 
normal.  A subsequent reserve examination in July 1977 was 
also normal.

Based on the above, the service medical records do not show 
that a disability manifested by chest pain, to include a 
heart condition, was incurred during active service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current heart problems are causally related to 
active service, for the reasons discussed below.  

Although the veteran stated at his August 2004 hearing before 
the undersigned that he had received continuous treatment for 
heart problems, such is not documented by the post-service 
records.  Rather, such records do not indicate any complaints 
or treatment for chest pain, or any indication of a heart 
condition, until 1980.  At that time, a chest x-ray showed an 
ill-defined area of slight opacification.  The study was 
otherwise normal.  Following that, a March 1987 treatment 
report from Humana Hospital noted an early systolic ejection 
murmur.  Sinus rhythm was normal, as were all findings 
pertaining to the chest.  VA outpatient records show 
complaints of left-sided chest pain in 1991.  A chest x-ray 
in November 1996 was normal.  Additional complaints of chest 
pain are reflected in VA clinical records dated from 1996 to 
1998, and findings of chest pain are contained in 
examinations dated in 1997 and 2000.  An ultrasound study in 
September 1999 was normal, while an October 2001 treatment 
report from Southern Regional Medical Center noted that a 
confirmed EKG was suggestive of a previous myocardial 
infarction.  

Based on the foregoing, any heart disability, or other 
disability manifested by chest pain, is not demonstrated in 
the post-service records until approximately 20 years 
following the veteran's discharge from active duty.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   Moreover, no competent evidence of record causally 
relates any current heart disability to active service.  
Rather, the VA examiner in a September 2006 addendum to an 
August 2006 examination expressly stated that it was less 
likely than not that any chest pain or other cardiovascular 
disability was causally related to the veteran's active 
service.  In fact, he observed that there was no definitive 
history of coronary artery disease or congestive heart 
failure.  As the VA examiner's opinion was offered in 
conjunction with a thorough VA examination in which the 
veteran's claim file was reviewed, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes such opinion.  

As there is no competent finding relating current disability 
to active service, the veteran's direct service connection 
claim must fail.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 56.

In the present case, the veteran has also contended that a 
current heart disability, or other disability manifested by 
chest pain, has been caused by medications that he must take 
for a service-connected back disability.  Because the 
September 2006 supplemental statement of the case indicates 
that the RO considered entitlement to service connection on a 
secondary basis, the Board may address that issue at present 
without prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(as amended by 71 Fed. Reg. 52744 Sept. 7, 2006).  See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As already discussed, the evidence of record enables a 
finding of current disability here.  Moreover, there is no 
dispute that the veteran is service-connected for residuals 
of lumbar strain with degenerative joint disease and 
degenerative disc disease.  Therefore, the sole question for 
consideration is whether the competent evidence establishes a 
causal link between the two.  

In the present case, the veteran stated at his August 2004 
hearing before the undersigned that he had been heavily 
taking NSAIDS and Motrin for back pain.  He expressed his 
understanding that, over a long period of time, such 
medications caused heart problems.  However, the veteran has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, while he described a situation in 
which his health was jeopardized because he was prescribed an 
overly high dosage of a particular medication, he stated that 
the medication involved in that case was for the heart 
itself, and not for his service-connected back disability.  
Thus, the fact of any adverse reaction to such medication 
does not support the secondary service connection claim 
currently at issue here.  

The veteran also submitted medical information from the 
internet in February 2000.  That submission addressed the 
possibility of adverse reactions to ibuprofen.  

With respect to the submission noted above, the Court has 
held that a medical article or treatise can provide support 
for the veteran's claim, but that such must be combined with 
an opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the internet submission does not 
include consideration of any facts specific to the 
appellant's circumstances.  As such, the article, standing 
alone, is insufficient to show that any current heart 
disability is proximately due to or the result of medications 
taken for his service-connected back disability.

Finally, the Board notes that no competent opinion of record 
finds that any current heart disability is proximately due to 
or the result of the veteran's service-connected back 
disability.  The QTC examiner in 2000 did state that 
peripheral edema and heart failure could occur with the use 
of NSAIDS.  The examiner added that symptoms should abate 
with discontinuance of the medication.  It was noted that the 
veteran discontinued NSAIDS in 1997, due to leg edema.  

The QTC examiner in 2000 did not explicitly provide an 
opinion as to whether it was at least as likely as not that 
the veteran's current symptomatology was due to his prior 
NSAID use.  However, such opinion was later offered by a 
subsequent VA examiner in September 2006.  That examiner 
concluded that the veteran's symptoms were not likely due to 
NSAIDS or any other medications taken in connection with his 
service-connected back disability.  

The VA examiner in September 2006 stated that NSAIDS could 
raise blood pressure, but found that it was less likely than 
not that any other cardiovascular disorder of the veteran was 
related to such drugs.  Moreover, he stated that the veteran 
was not currently taking NSAIDS and that there was no 
evidence in the medical literature that the medications he 
was using, including Tylenol and Methocarbamol, would 
increase the severity of the hypertension already diagnosed.  
Again, as the examiner had reviewed the claims file and had 
objectively examined the veteran shortly before providing his 
opinion, such conclusions are found to be highly probative.  
Moreover, his conclusion is consistent with the information 
provided by the QTC examiner in 2000, who noted that NSAID-
related symptoms should stop once the drug is no longer being 
taken.

In conclusion, the competent evidence of record does not show 
that a disability manifested by chest pain, to include a 
heart condition, is causally related to active service or is 
proximately due to or the result of the veteran's service-
connected back disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a disability manifested by chest pain, 
to include a heart condition, is denied.





____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


